DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment

The preliminary amendment filed on May 8, 2020 has been entered. Claims 1-18 are now pending in the application.

Claim Objections
Claim 1 and 10 are objected to because of the following informalities:  
Claim 1, line 8 – “…given input device using which a user provided…” should read “…given input device which a user provided …”.
Claim 10, line 4 – “…given input device using which a user provided…” should read “…given input device which a user provided …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 10, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (US 2018/039079 A1, hereinafter referenced “Lin”)

In regards to claim 1. (Currently Amended) Lin discloses a display system (Lin, Abstract) comprising: 
-a display apparatus - comprising at least one image renderer and at least one camera (Lin, paragraph [0047]; Reference discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210 (sedentary environment display interpreted as an image renderer)); 
-display-apparatus-tracking means (Lin, paragraph [0040]; Reference discloses In real-world viewing mode, a camera on a headset or mobile device captures the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 (i.e. camera interpreted as display apparatus tracking means) renders the captured activity behind virtual monitor 210.); 
-at least one input device associated with the display apparatus (Lin, paragraph [0047]; Reference discloses a user 205 can connect a mouse 275 or keyboard 270 (interpreted as input devices) to the sedentary virtual-reality system 200 (interpreted as display apparatus) to allow a user 205 to interact with the desktop input devices and control the sedentary virtual-reality system 200. ); 
-and at least one processor (Lin, paragraph [0057]; Reference discloses processor 310) configured to: - detect an occurrence of a given input event at a given input device and identify an actionable area of the given input device using which a user provided an input pertaining to the given input event (Lin, paragraph [0057]; Reference discloses an audio signal, image signal, video signal, user input, metadata, geographic information, user data, reproduction device, or modality information, other input or any portion or combination thereof, can be processed in the computer system 300 using the processor 310 (interpreted as detecting occurrence of input event at a given device). Processor 310 can be used to perform analysis, processing, editing, playback functions, or to combine various signals, including processing audio, image, or video signals. The processing of the input interpreted as the identifying of an actionable area of the given input device since a function is provided in associated with the input provided); 
-process display-apparatus-tracking data, obtained from the display-apparatus-tracking means, to determine a pose of the display apparatus during the given input event, wherein the pose of the display apparatus is determined in a global coordinate space Lin, paragraph [0056]; Reference discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver…Location sensor 370 can sense electronic tags on input devices to determine the relative position of the input devices and signal processor 100 to connect to such devices using network interface 320. The location sensor tracking relative position of the system to the input devices using GPS interpreted as process display-apparatus-tracking data, obtained from the display-apparatus-tracking means, to determine a pose of the display apparatus during the given input event, wherein the pose of the display apparatus is determined in a global coordinate space); 
-process at least one first image of a real-world environment, captured by the at least one camera, to identify the given input device in the real-world environment and to determine a relative pose of the given input device and the identified actionable area with respect to the display apparatus during the given input event (Lin, paragraphs [0056] and [0063]; Reference at [0056] discloses location sensor 370 can be used to determine the relative position of input devices and other computer devices relative to computer system 300… Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses Camera 390 can be used to capture real world imagery. Camera 390 can be used in conjunction with processor 310 and network interface 320 to provide the relative location of input devices so they can be displayed in a virtual world. The use of camera 390 for capturing real world and identifying relative location between input devices in relation to location of the system interpreted as process at least one first image of a real-world environment, captured by the at least one camera, to identify the given input device in the real-world environment and to determine a relative pose of the given input device and the identified actionable area with respect to the display apparatus during the given input event); 
-determine a pose of the given input device and the identified actionable area during the given input event in the global coordinate space, based on the relative pose of the given input 2device and the identified actionable area with respect to the display apparatus and the pose of the display apparatus during the given input event (Lin, paragraphs [0056] and [0063]; Reference discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver … Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses for example, when positional sensor 380 signals that computer system 300 is tilting downwards, camera 390 may provide images that processor 310 analyzes to identify input devices and connection information for those devices…The images can also be used for process 100 to render virtual versions of the input devices for display in the virtual world. The relative location determined via GPS with respect to the system and the input devices interpreted as determining a pose of the given input device and the identified actionable area during the given input event in the global coordinate space, based on the relative pose of the given input device and the identified actionable area with respect to the display apparatus and the pose of the display apparatus during the given input event); 
-process at least one second image of the real-world environment, captured by the at least one camera, to identify a hand of the user and to determine a relative pose of the Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200. Processing images of the users hand in the real world viewing mode and capturing the activity such as various gestures regarding finger positioning for processing by the VR system 200 interpreted as processing at least one second image of the real-world environment, captured by the at least one camera, to identify a hand of the user and to determine a relative pose of the hand with respect to the display apparatus during the given input event); 
-determine a pose of the hand during the given input event in the global coordinate space, based on the relative pose of the hand with respect to the display apparatus and the pose of the display apparatus during the given input event (Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210….Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200.  The tracking of the position of the users hands with respect to input and relative to the virtual reality system 200 is interpreted as determining a pose of the hand during the given input event in the global coordinate space, based on the relative pose of the hand with respect to the display apparatus and the pose of the display apparatus during the given input event. Use of global coordinate space described in previously cited paragraph [0056]); 
-adjust the pose of the given input device and the identified actionable area and the pose of the hand in a manner that the adjusted pose of the hand aligns with the adjusted pose of the identified actionable area (Lin, paragraphs [0047] and [0098]; Reference at [0047] discloses Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0098] discloses if the input device is detected, the camera feed can be overlaid into the experience (1130) such that the user sees the input device. The aligning of the user’s hand via the virtual reality system 200 in relation to the keyboard 270 and mouse 275 via the overlaid camera feed which tracked the relative positioning interpreted as adjusting the pose of the given input device and the identified actionable area and the pose of the hand in a manner that the adjusted pose of the hand aligns with the adjusted pose of the identified actionable area); 
-process the at least one first image, based on the adjusted pose of the given input device and the identified actionable area and the adjusted pose of the hand, to generate at least one extended-reality image in which a virtual representation of the hand is superimposed over a virtual representation of the identified actionable area of the given input device (Lin, paragraphs [0047]; Reference discloses In real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210…The camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. The aligning of the rendered image so that the user can locate their hands and the input devices by the virtual reality system 200 is interpreted as process the at least one first image, based on the adjusted pose of the given input device and the identified actionable area and the adjusted pose of the hand, to generate at least one extended-reality image in which a virtual representation of the hand is superimposed over a virtual representation of the identified actionable area of the given input device); 
Lin, paragraphs [0047]; Reference discloses In real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210…The camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. The aligning of the rendered image so that the user can locate their hands and the input devices by the virtual reality system 200 is interpreted as rendering the at least one extended-reality image via the at least one image renderer of the display apparatus). 

In regards to claim 4. (Currently Amended) Lin further discloses the display system of claim 1.
Lin further discloses
-wherein the at least one processor is configured to: identify a first image segment of the at least one first image that represents the given input device (Lin, paragraph [0047] and [0051]; Reference discloses the camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0051] discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. Thus the changing of angles and modes implies that portions of the capture images can be seen at a given time based on the angle and the change of mode between real-world and AR viewing mode); 
-and determine a location of the actionable area of the given input device in the first image segment, wherein, when generating the at least one extended-reality image, the at least one processor is configured to replace the first image segment with a virtual representation of the given input device, wherein the identified actionable area of the given input device is represented virtually in the virtual representation of the given input device based on the location of the actionable area in the first image segment (Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210 (i.e. capturing in the image position of hands in relation to input device)….Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200.  The tracking of the position of the users hands with respect to rendered virtual image regarding input device such as keyboard is interpreted as and determine a location of the actionable area of the given input device in the first image segment, wherein, when generating the at least one extended-reality image, the at least one processor is configured to replace the first image segment with a virtual representation of the given input device, wherein the identified actionable area of the given input device is represented virtually in the virtual representation of the given input device based on the location of the actionable area in the first image segment);.  

In regards to claim 5. (Currently Amended) Lin discloses the display system of claim 4.
Lin further discloses
-wherein the at least one processor is configured to: - identify a second image segment of the at least one first image that represents the user's hand (Lin, paragraph [0047] and [0051]; Reference discloses the camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0051] discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. Thus the changing of angles and modes implies that portions of the captured images can be seen at a given time based on the angle and the change of mode between real-world and AR viewing mode); 
-and - process the second image segment and/or the at least one second image to identify a hand gesture of the user's hand, wherein, when generating the at least one extended-reality image, the at least one processor is configured to replace the second image segment with a virtual representation of the user's hand performing the identified hand gesture (Lin, paragraph [0047] and [0051]; Reference discloses the camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture (i.e. identifying of gestures in relation to extended reality image regarding virtual keyboard). Paragraph [0051] discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. Thus the changing of angles and modes implies that portions of the captured images can be seen at a given time based on the angle and the change of mode between real-world and AR viewing mode and therefore being a replacement of parts of the image).  


Lin further discloses
-further comprising input-device-tracking means, wherein the at least one processor is configured to: process input-device-tracking data, obtained from the input-device-tracking means, to determine an additional pose of the given input device during the given input event (Lin, paragraphs [0056] and [0063]; Reference at [0056] discloses location sensor 370 can be used to determine the relative position of input devices and other computer devices relative to computer system 300… Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses camera 390 can be used to capture real world imagery. Camera 390 can be used in conjunction with processor 310 and network interface 320 to provide the relative location of input devices so they can be displayed in a virtual world. The use of camera 390 for capturing real world and identifying relative location between input devices in relation to location of the system interpreted as process at least one first image of a real-world environment, captured by the at least one camera, to identify the given input device in the real-world environment and to determine a relative pose of the given input device and the identified actionable area with respect to the display apparatus during the given input event), 
-wherein the additional pose of the given input device is determined in an additional coordinate space (Lin, paragraphs [0051], [0056], and [0063]; Reference at [0056] discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver … Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses for example, when positional sensor 380 signals that computer system 300 is tilting downwards, camera 390 may provide images that processor 310 analyzes to identify input devices and connection information for those devices…The images can also be used for process 100 to render virtual versions of the input devices for display in the virtual world. Paragraph [0051] previously discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. They can be adjusted by the user. For example, virtual keyboard using front camera would use real-world mode to see where fingers are typing using virtual key overlaid. Thus the different angles allow for additional poses); 
-convert the additional pose of the given input device from the additional coordinate space to the global coordinate space (Lin, paragraphs [0051], [0056], and [0063]; Reference at [0056] discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver … Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses for example, when positional sensor 380 signals that computer system 300 is tilting downwards, camera 390 may provide images that processor 310 analyzes to identify input devices and connection information for those devices…The images can also be used for process 100 to render virtual versions of the input devices for display in the virtual world. Paragraph [0051] previously discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. They can be adjusted by the user. For example, virtual keyboard using front camera would use real-world mode to see where fingers are typing using virtual key overlaid. Thus the different angles allow for additional poses); 
-and adjust the pose of the given input device and the identified actionable area based on a difference between the converted additional pose of the given input device and the pose of the given input device (Lin, paragraphs [0047], [0051], and [0098]; Reference at [0047] discloses Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0098] discloses if the input device is detected, the camera feed can be overlaid into the experience (1130) such that the user sees the input device. Paragraph [0051] previously discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. They can be adjusted by the user. For example, virtual keyboard using front camera would use real-world mode to see where fingers are typing using virtual key overlaid. Thus the different angles allow for additional poses. The aligning of the user’s hand via the virtual reality system 200 in relation to the keyboard 270 and mouse 275 via the overlaid camera feed which tracked the relative positioning interpreted as adjusting the pose of the given input device and the identified actionable area based on a difference between the converted additional pose of the given input device and the pose of the given input device).  

In regards to claim 10. (Currently Amended) Lin discloses a method (Lin, Abstract) comprising:  
6-detecting an occurrence of a given input event at a given input device associated with a display apparatus and identifying an actionable area of the given input device using which a user provided an input pertaining to the given input event (Lin, paragraph [0057]; Reference discloses an audio signal, image signal, video signal, user input, metadata, geographic information, user data, reproduction device, or modality information, other input or any portion or combination thereof, can be processed in the computer system 300 using the processor 310 (interpreted as detecting occurrence of input event at a given device). Processor 310 can be used to perform analysis, processing, editing, playback functions, or to combine various signals, including processing audio, image, or video signals. The processing of the input interpreted as the identifying of an actionable area of the given input device since a function is provided in associated with the input provided); 
-processing display-apparatus-tracking data to determine a pose of the display apparatus during the given input event, wherein the pose of the display apparatus is determined in a global coordinate space (Lin, paragraph [0056]; Reference discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver…Location sensor 370 can sense electronic tags on input devices to determine the relative position of the input devices and signal processor 100 to connect to such devices using network interface 320. The location sensor tracking relative position of the system to the input devices using GPS interpreted as process display-apparatus-tracking data, obtained from the display-apparatus-tracking means, to determine a pose of the display apparatus during the given input event, wherein the pose of the display apparatus is determined in a global coordinate space); 
-processing at least one first image of a real-world environment to identify the given input device in the real-world environment and to determine a relative pose of the given input device and the identified actionable area with respect to the display apparatus during the given input event (Lin, paragraphs [0056] and [0063]; Reference at [0056] discloses location sensor 370 can be used to determine the relative position of input devices and other computer devices relative to computer system 300… Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses Camera 390 can be used to capture real world imagery. Camera 390 can be used in conjunction with processor 310 and network interface 320 to provide the relative location of input devices so they can be displayed in a virtual world. The use of camera 390 for capturing real world and identifying relative location between input devices in relation to location of the system interpreted as process at least one first image of a real-world environment, captured by the at least one camera, to identify the given input device in the real-world environment and to determine a relative pose of the given input device and the identified actionable area with respect to the display apparatus during the given input event); 
Lin, paragraphs [0056] and [0063]; Reference discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver … Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses for example, when positional sensor 380 signals that computer system 300 is tilting downwards, camera 390 may provide images that processor 310 analyzes to identify input devices and connection information for those devices…The images can also be used for process 100 to render virtual versions of the input devices for display in the virtual world. The relative location determined via GPS with respect to the system and the input devices interpreted as determining a pose of the given input device and the identified actionable area during the given input event in the global coordinate space, based on the relative pose of the given input device and the identified actionable area with respect to the display apparatus and the pose of the display apparatus during the given input event); 
-processing at least one second image of the real-world environment to identify a hand of the user and to determine a relative pose of the hand with respect to the display apparatus during the given input event (Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200. Processing images of the users hand in the real world viewing mode and capturing the activity such as various gestures regarding finger positioning for processing by the VR system 200 interpreted as processing at least one second image of the real-world environment, captured by the at least one camera, to identify a hand of the user and to determine a relative pose of the hand with respect to the display apparatus during the given input event); 
-determining a pose of the hand during the given input event in the global coordinate space, based on the relative pose of the hand with respect to the display apparatus and the pose of the display apparatus during the given input event (Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210….Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200.  The tracking of the position of the users hands with respect to input and relative to the virtual reality system 200 is interpreted as determining a pose of the hand during the given input event in the global coordinate space, based on the relative pose of the hand with respect to the display apparatus and the pose of the display apparatus during the given input event. Use of global coordinate space described in previously cited paragraph [0056]); 
-adjusting the pose of the given input device and the identified actionable area and the pose of the hand in a manner that the adjusted pose of the hand aligns with the adjusted pose of the identified actionable area (Lin, paragraphs [0047] and [0098]; Reference at [0047] discloses Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0098] discloses if the input device is detected, the camera feed can be overlaid into the experience (1130) such that the user sees the input device. The aligning of the user’s hand via the virtual reality system 200 in relation to the keyboard 270 and mouse 275 via the overlaid camera feed which tracked the relative positioning interpreted as adjusting the pose of the given input device and the identified actionable area and the pose of the hand in a manner that the adjusted pose of the hand aligns with the adjusted pose of the identified actionable area);
Lin, paragraphs [0047]; Reference discloses In real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210…The camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. The aligning of the rendered image so that the user can locate their hands and the input devices by the virtual reality system 200 is interpreted as process the at least one first image, based on the adjusted pose of the given input device and the identified actionable area and the adjusted pose of the hand, to generate at least one extended-reality image in which a virtual representation of the hand is superimposed over a virtual representation of the identified actionable area of the given input device); 
-and rendering the at least one extended-reality image via the display apparatus (Lin, paragraphs [0047]; Reference discloses In real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210…The camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. The aligning of the rendered image so that the user can locate their hands and the input devices by the virtual reality system 200 is interpreted as rendering the at least one extended-reality image via the at least one image renderer of the display apparatus).  
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 

In regards to claim 13. (Currently Amended) Lin discloses the method of claim 10.
Lin further discloses
Lin, paragraph [0047] and [0051]; Reference discloses the camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0051] discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. Thus the changing of angles and modes implies that portions of the capture images can be seen at a given time based on the angle and the change of mode between real-world and AR viewing mode);
-and 8determining a location of the actionable area of the given input device in the first image segment, wherein the step of processing the at least one first image to generate the at least one extended- reality image comprises replacing the first image segment with a virtual representation of the given input device, wherein the identified actionable area of the given input device is represented virtually in the virtual representation of the given input device based on the location of the actionable area in the first image segment (Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210 (i.e. capturing in the image position of hands in relation to input device)….Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200.  The tracking of the position of the users hands with respect to rendered virtual image regarding input device such as keyboard is interpreted as and determine a location of the actionable area of the given input device in the first image segment, wherein, when generating the at least one extended-reality image, the at least one processor is configured to replace the first image segment with a virtual representation of the given input device, wherein the identified actionable area of the given input device is represented virtually in the virtual representation of the given input device based on the location of the actionable area in the first image segment). 

In regards to claim 14. (Original) Lin discloses the method of claim 13.
Lin further discloses
-further comprising: identifying a second image segment of the at least one first image that represents the user's hand (Lin, paragraph [0047] and [0051]; Reference discloses the camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0051] discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. Thus the changing of angles and modes implies that portions of the captured images can be seen at a given time based on the angle and the change of mode between real-world and AR viewing mode);  
-and processing the second image segment and/or the at least one second image to identify a hand gesture of the user's hand, wherein the step of processing the at least one first image to generate the at least one extended- reality image comprises replacing the second image segment with a virtual representation of the user's hand performing the identified hand gesture (Lin, paragraph [0047] and [0051]; Reference discloses the camera can capture images of user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290. Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture (i.e. identifying of gestures in relation to extended reality image regarding virtual keyboard). Paragraph [0051] discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. Thus the changing of angles and modes implies that portions of the captured images can be seen at a given time based on the angle and the change of mode between real-world and AR viewing mode and therefore being a replacement of parts of the image).   

In regards to claim 18. (Currently Amended) Lin discloses the method of claim 10. 
Lin further discloses
-further comprising: - processing input-device-tracking data to determine an additional pose of the given input device during the given input event (Lin, paragraphs [0056] and [0063]; Reference at [0056] discloses location sensor 370 can be used to determine the relative position of input devices and other computer devices relative to computer system 300… Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses Camera 390 can be used to capture real world imagery. Camera 390 can be used in conjunction with processor 310 and network interface 320 to provide the relative location of input devices so they can be displayed in a virtual world. The use of camera 390 for capturing real world and identifying relative location between input devices in relation to location of the system interpreted as process at least one first image of a real-world environment, captured by the at least one camera, to identify the given input device in the real-world environment and to determine a relative pose of the given input device and the identified actionable area with respect to the display apparatus during the given input event), 
-wherein the additional pose of the given input device is determined in an additional coordinate space (Lin, paragraphs [0056] and [0063]; Reference discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver … Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses for example, when positional sensor 380 signals that computer system 300 is tilting downwards, camera 390 may provide images that processor 310 analyzes to identify input devices and connection information for those devices…The images can also be used for process 100 to render virtual versions of the input devices for display in the virtual world. Paragraph [0051] previously discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. They can be adjusted by the user. For example, virtual keyboard using front camera would use real-world mode to see where fingers are typing using virtual key overlaid. Thus the different angles allow for additional poses);  
-converting the additional pose of the given input device from the additional coordinate space to the global coordinate space (Lin, paragraphs [0056] and [0063]; Reference discloses computer system 300 may include a location sensor 370 to determine its geographic location. Location sensor 370 can include a GPS receiver … Location sensor 370 can provide signal processor 100 with the relative position of such devices so processor 100 can render a virtual image of the device to the display 335. Paragraph [0063] discloses for example, when positional sensor 380 signals that computer system 300 is tilting downwards, camera 390 may provide images that processor 310 analyzes to identify input devices and connection information for those devices…The images can also be used for process 100 to render virtual versions of the input devices for display in the virtual world. Paragraph [0051] previously discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. They can be adjusted by the user. For example, virtual keyboard using front camera would use real-world mode to see where fingers are typing using virtual key overlaid. Thus the different angles allow for additional poses);  
-and adjusting the pose of the given input device and the identified actionable area based on a difference between the converted additional pose of the given input device and the pose of the given input device (Lin, paragraphs [0047] and [0098]; Reference at [0047] discloses Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0098] discloses if the input device is detected, the camera feed can be overlaid into the experience (1130) such that the user sees the input device. Paragraph [0051] previously discloses while angles for the use of each viewing system have been provided, other angles can be used. Angles can for each viewing mode can change depending on the environment and default position of the user. They can be adjusted by the user. For example, virtual keyboard using front camera would use real-world mode to see where fingers are typing using virtual key overlaid. Thus the different angles allow for additional poses. The aligning of the user’s hand via the virtual reality system 200 in relation to the keyboard 270 and mouse 275 via the overlaid camera feed which tracked the relative positioning interpreted as adjusting the pose of the given input device and the identified actionable area based on a difference between the converted additional pose of the given input device and the pose of the given input device).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-8, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/039079 A1) in view of Zahnert (US 2019/188474A1, hereinafter referenced “Zahnert”).

In regards to claim 2. (Currently Amended) Lin further discloses the display system of claim 1.
Lin further discloses
-wherein the at least one processor is configured to: determine an input-device-tracking Lin, paragraphs [0047] and [0056]; Reference at [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset. Paragraph [0056] discloses location sensor 370 can be used to determine the relative position of input devices and other computer devices relative to computer system 300);
3-and determine a hand-tracking Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200. Processing images of the users hand in the real world viewing mode and capturing the activity such as various gestures regarding finger positioning for processing by the VR system 200 interpreted as determining a hand-tracking with which the relative pose of the hand with respect to the display apparatus is determined from the at least one second image), 
-wherein the at least one processor is configured to adjust the pose of the given input device and the identified actionable area and the pose of the hand, based on the input-device-tracking Lin, paragraphs [0047] and [0098]; Reference at [0047] discloses sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0098] discloses if the input device is detected, the camera feed can be overlaid into the experience (1130) such that the user sees the input device. The tracking of the user’s hands and the input devices relative positioning for rendering the aligned or adjusted virtual image overlaid is interpreted as adjusting the pose of the given input device and the identified actionable area and the pose of the hand, based on the input-device-tracking and the hand-tracking).  
Lin does not explicitly disclose but Zahnert teaches
-(input-device/hand tracking) quality (Zahnert, paragraphs [0174] and [0178]; Reference at [0174] discloses the display system may analyze the images acquired by the outward-facing imaging system to perform scene reconstruction, event detection, video tracking, object recognition, object pose estimation, learning, indexing, motion estimation, or image restoration, etc. Paragraph [0178] discloses the criteria for detecting an object may include one or more threshold conditions. If the analysis of the data acquired by the environmental sensor indicates that a threshold condition is passed, the display system may provide a signal indicating the detection of the presence of the object in the ambient environment. The threshold condition may involve a quantitative and/or qualitative measure. For example, the threshold condition may include a score or a percentage associated with the likelihood of the object being present in the environment. The display system may compare the score calculated from the environmental sensor's data with the threshold score. If the score is higher than the threshold level, the display system may detect the presence of the reflection and/or object. In some other embodiments, the display system may signal the presence of the object in the environment if the score is lower than the threshold. The use of criteria for display system analysis processes such as object detection in the real environment, in which the criteria is based on quantities or qualitative measures is interpreted as providing object tracking quality.) 
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 

In regards to claim 6. (Currently Amended) Lin discloses the display system of claim 1.
Lin does not disclose but Zahnert teaches

-the objects comprising the given input device, the identified actionable area and the user's hand (Lin, paragraphs [0047]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210….Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned); 
-
Lin does not disclose but Zahnert teaches
-wherein the at least one processor is configured to: - generate a depth map indicative of an optical depth of objects present in the real-world environment with respect to the display apparatus during the given input event (Zahnert, paragraph [0132] and [0173]; Reference at [0132] discloses map information, as utilized herein, can be generated by the display device. For example, the display device can utilize stereo imaging devices, depth sensors, lidar, and so on, to determine depth information associated with locations in a real-world environment. Paragraph [0173] discloses the display system may be configured to detect objects in, or properties of, the environment surrounding the user.), 
-and utilize the depth map when determining the relative pose of the given input device and the identified actionable area Zahnert, paragraph [0134]; Reference discloses with continued reference to FIG. 10A, the display device determines a pose based on the descriptor matching (block 1012) (i.e. utilization of depth information). As described above, the display device (i.e. input device) can identify real-world coordinates (e.g., three-dimensional coordinates, for example with respect to a particular coordinate reference frame) for each salient point included in the current image).  
Zahnert does not explicitly disclose
-and the relative pose of the user's hand with respect to the display apparatus during the given input event (However, the primary reference Lin previously discloses at paragraphs [0047] and [0048] a real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210. Next, Lin discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200. Processing images of the users hand in the real world viewing mode and capturing the activity such as various gestures regarding finger positioning for processing by the VR system 200 interpreted as identifying the relative pose of the user's hand with respect to the display apparatus during the given input event)
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 

In regards to claim 7. (Currently Amended) Lin in view of Zahnert teach the display system of claim 6.
Lin does not disclose but Zahnert teaches
Zahnert, paragraphs [0132] and [0133]; Reference at [0132] discloses map information, as utilized herein, can be generated by the display device. For example, the display device can utilize stereo imaging devices, depth sensors, lidar, and so on, to determine depth information associated with locations in a real-world environment. Paragraph [0133] discloses with respect to stereo imaging devices, the display device can generate descriptors for salient points in each stereo image. Using known extrinsic calibration information, for example, relative pose between the two imaging devices, depth information can be identified. Based on descriptor matching of salient points between the stereo images, and the depth information, real-world coordinates (e.g., with respect to a coordinate reference frame) can be determined for each salient point).  
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 

In regards to claim 8. (Currently Amended) Lin in view of Zahnert teach the display system of claim 6. 
Lin does not disclose but Zahnert teaches
-wherein the at least one camera comprises a depth camera, the at least one second image comprising a depth image of the real-world environment, wherein the at least one processor is configured to utilize the depth image when generating the depth map (Zahnert, paragraphs [0132] and [0133]; Reference at [0132] discloses map information, as utilized herein, can be generated by the display device. For example, the display device can utilize stereo imaging devices, depth sensors (i.e. depth camera), lidar, and so on, to determine depth information associated with locations in a real-world environment… Additionally, the map information can be updated based on identifying that current images, for example as obtained from stereo imaging devices, are key-frames. This can be identified according to time, as described above, and optionally according to differences between the current images and a previous (e.g., most recent) key-frame. The use of keyframe established based on depth sensors for updating map information interpreted as wherein the at least one camera comprises a depth camera, the at least one second image comprising a depth image of the real-world environment, wherein the at least one processor is configured to utilize the depth image when generating the depth map) 
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 


In regards to claim 11. (Currently Amended) Lin discloses the method of claim 10. 
Lin further discloses
-further comprising: determining an input-device-tracking Lin, paragraphs [0047] and [0056]; Reference at [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset. Paragraph [0056] discloses location sensor 370 can be used to determine the relative position of input devices and other computer devices relative to computer system 300); 
Lin, paragraphs [0047] and [0048]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210. Paragraph [0048] discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200. Processing images of the users hand in the real world viewing mode and capturing the activity such as various gestures regarding finger positioning for processing by the VR system 200 interpreted as determining a hand-tracking with which the relative pose of the hand with respect to the display apparatus is determined from the at least one second image),  
-wherein the step of adjusting the pose of the given input device and the identified actionable area and the pose of the hand is performed based on the input-device-tracking Lin, paragraphs [0047] and [0098]; Reference at [0047] discloses sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned. This can allow user 205 to locate keyboard 270 and mouse 275 relative to their hands. Paragraph [0098] discloses if the input device is detected, the camera feed can be overlaid into the experience (1130) such that the user sees the input device. The tracking of the user’s hands and the input devices relative positioning for rendering the aligned or adjusted virtual image overlaid is interpreted as adjusting the pose of the given input device and the identified actionable area and the pose of the hand, based on the input-device-tracking and the hand-tracking).  
Lin does not disclose but Zahnert teaches
-(input-device/hand tracking) quality (Zahnert, paragraphs [0174] and [0178]; Reference at [0174] discloses the display system may analyze the images acquired by the outward-facing imaging system to perform scene reconstruction, event detection, video tracking, object recognition, object pose estimation, learning, indexing, motion estimation, or image restoration, etc. Paragraph [0178] discloses the criteria for detecting an object may include one or more threshold conditions. If the analysis of the data acquired by the environmental sensor indicates that a threshold condition is passed, the display system may provide a signal indicating the detection of the presence of the object in the ambient environment. The threshold condition may involve a quantitative and/or qualitative measure. For example, the threshold condition may include a score or a percentage associated with the likelihood of the object being present in the environment. The display system may compare the score calculated from the environmental sensor's data with the threshold score. If the score is higher than the threshold level, the display system may detect the presence of the reflection and/or object. In some other embodiments, the display system may signal the presence of the object in the environment if the score is lower than the threshold. The use of criteria for display system analysis processes such as object detection in the real environment, in which the criteria is based on quantities or qualitative measures is interpreted as providing object tracking quality.) 
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 
In regards to claim 15. (Currently Amended) Lin discloses the method of claim 10. 
Lin further discloses

-the objects comprising the given input device, the identified actionable area and the user's hand (Lin, paragraphs [0047]; Reference at paragraph [0047] discloses in real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210….Sedentary virtual-reality system 200 can render user 205's hands 280 and 285, keyboard 270, mouse 275, and desk or lap 290 on display 140 so that the user can see how his hands are aligned);
-
Lin does not disclose but Zahnert teaches
-further comprising: generating a depth map indicative of an optical depth of objects present in the real-world environment with respect to the display apparatus during the given input event (Zahnert, paragraph [0132] and [0173]; Reference at [0132] discloses map information, as utilized herein, can be generated by the display device. For example, the display device can utilize stereo imaging devices, depth sensors, lidar, and so on, to determine depth information associated with locations in a real-world environment. Paragraph [0173] discloses the display system may be configured to detect objects in, or properties of, the environment surrounding the user.),
-and  9utilizing the depth map when determining the relative pose of the given input device and the identified actionable area Zahnert, paragraph [0134]; Reference discloses with continued reference to FIG. 10A, the display device determines a pose based on the descriptor matching (block 1012) (i.e. utilization of depth information). As described above, the display device (i.e. input device) can identify real-world coordinates (e.g., three-dimensional coordinates, for example with respect to a particular coordinate reference frame) for each salient point included in the current image). 
Zahnert does not explicitly disclose
-and the relative pose of the user's hand with respect to the display apparatus during the given input event (However, the primary reference Lin previously discloses at paragraphs [0047] and [0048] a real-world viewing mode, a camera on a headset or mobile device can capture the activity below user 205 and towards the user 205's hands, which user 205 cannot see with her own eyes due to the headset, and sedentary environment display 140 renders the captured activity behind virtual monitor 210. Next, Lin discloses virtual keyboards can also be rendered and the camera can be used to track where user 205's fingers gesture. Likewise, gestures can be used to substitute for a pointing device, such as mouse 275, and the camera can be used to capture those gestures for analysis by the sedentary virtual-reality system 200. Processing images of the users hand in the real world viewing mode and capturing the activity such as various gestures regarding finger positioning for processing by the VR system 200 interpreted as identifying the relative pose of the user's hand with respect to the display apparatus during the given input event)
 Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 

In regards to claim 16. (Original) Lin in view of Zahnert teach the method of claim 15.
Lin does not disclose but Zahnert teaches
-wherein the at least one first image comprises a pair of stereo images, and wherein the step of generating the depth map comprises matching pixels of the pair of stereo images that represent a given three-dimensional point in the real-world environment and determining binocular disparities between matching pixels of the pair of stereo images (Zahnert, paragraphs [0132] and [0133]; Reference at [0132] discloses map information, as utilized herein, can be generated by the display device. For example, the display device can utilize stereo imaging devices, depth sensors, lidar, and so on, to determine depth information associated with locations in a real-world environment. Paragraph [0133] discloses with respect to stereo imaging devices, the display device can generate descriptors for salient points in each stereo image. Using known extrinsic calibration information, for example, relative pose between the two imaging devices, depth information can be identified. Based on descriptor matching of salient points between the stereo images, and the depth information, real-world coordinates (e.g., with respect to a coordinate reference frame) can be determined for each salient point).    
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 

In regards to claim 17. (Currently Amended) Lin in view of Zahnert teach the method of claim 15.
Lin does not disclose but Zahnert teaches
-wherein the at least one second image comprises a depth image of the real-world environment, the method further comprising utilizing the depth image when generating the depth map (Zahnert , paragraphs [0132] and [0133]; Reference at [0132] discloses map information, as utilized herein, can be generated by the display device. For example, the display device can utilize stereo imaging devices, depth sensors (i.e. depth camera), lidar, and so on, to determine depth information associated with locations in a real-world environment… Additionally, the map information can be updated based on identifying that current images, for example as obtained from stereo imaging devices, are key-frames. This can be identified according to time, as described above, and optionally according to differences between the current images and a previous (e.g., most recent) key-frame. The use of keyframe established based on depth sensors for updating map information interpreted as wherein the at least one camera comprises a depth camera, the at least one second image comprising a depth image of the real-world environment, wherein the at least one processor is configured to utilize the depth image when generating the depth map).  
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/039079 A1) in view of Martins (US 2002/0140812 A1, hereinafter referenced “Martins”).


Lin does not disclose but Martins teaches
-wherein the at least one processor is configured to: determine a quality of the display-apparatus-tracking data; and calibrate the display-apparatus-tracking means based on the determined quality (Martins, paragraph [0058]; Reference discloses therefore, the quality function can be used to evaluate image qualities (i.e. determined quality of display tracking data) for any camera with any camera settings. Once generated, this quality measure may be used to adjust camera settings such as hue, saturation, brightness, and white balance to improve object trackability (i.e. the adjustment interpreted as the calibration of tracker)).  
Lin and Zahnert are combinable because they are in the same field of endeavor regarding mixed reality display features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin to include the enhanced display device pose features of Zahnert in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching to produce display content that gives the user a comfortable and natural feeling within the mixed reality environment, applicable to improving the mixed reality systems as taught in Lin. 
Lin and Martins are also combinable because they are in the same field of endeavor regarding tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin, in view of the enhanced display device pose features of Zahnert, to include the improved object tracking features of Martins in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching. Further incorporating the improved object tracking features of Martins allows for image pre-processing and analysis to determine measures of quality for objects to be tracked in an image and calibration of the system based on such data thus improving the tracking accuracy applicable to improving the mixed reality and object tracking features as taught in Lin and Zahnert. 

In regards to claim 12. (Currently Amended) The method of claim 10. 
Lin does not disclose but Martins teaches
-further comprising: determining a quality of the display-apparatus-tracking data; and calibrating, based on the determined quality, display-apparatus-tracking means from which the display-apparatus-tracking data is obtained (Martins, paragraph [0058]; Reference discloses therefore, the quality function can be used to evaluate image qualities (i.e. determined quality of display tracking data) for any camera with any camera settings. Once generated, this quality measure may be used to adjust camera settings such as hue, saturation, brightness, and white balance to improve object trackability (i.e. the adjustment interpreted as the calibration of tracker)).  
Lin and Martins are also combinable because they are in the same field of endeavor regarding tracking within an environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the sedentary VR device of Lin, in view of the enhanced display device pose features of Zahnert, to include the improved object tracking features of Martins in order to provide the user with a sedentary VR device providing a user interface that allows for intuitive navigation based on the position of a user’s head as taught by Lin while incorporating enhanced display device pose features of Zahnert allowing for use of an HMD system and determination of head pose based on depth information obtained from salient point matching. Further incorporating the improved object tracking features of Martins allows for image pre-processing and analysis to determine measures of quality for objects to be tracked in an image and calibration of the system based on such data thus improving the tracking accuracy applicable to improving the mixed reality and object tracking features as taught in Lin and Zahnert. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619